Case 1:19-cr-00830-AT Document 32 Filed 04/03/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 4/3/2020
-against-
TOVA NOEL and MICHAEL THOMAS, 19 Cr. 830-2 (AT)

Defendants. ORDER
ANALISA TORRES, District Judge:

 

 

The motion filed by Defendant Michael Thomas at ECF No. 31 contains as an attachment
material that was designated by the Government as “Protected Material” pursuant to the
protective order entered by the Court. ECF No. 16. Under the terms of that order, Protected
Material may only be filed under seal or on reasonable notice to the Government, to allow the
parties to confer on its appropriate treatment. Jd. § 5. Accordingly, it is ORDERED that
Defendant’s filing be stricken from the docket. It is further ORDERED that Defendant shall
refile the motion only in compliance with the terms of the Protective Order.

The Clerk of Court is directed to strike the filing at ECF No. 31 from the docket.
SO ORDERED.

Dated: April 3, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
